February 25, 2010 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Variable Insurance Funds (the Trust) File No. 33-32216 Ladies and Gentlemen: Enclosed is the 49th Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(1) under the Securities Act of 1933. The purposes of this amendment are (1) to implement the changes required by the new Form N-1A, and (2) to effect a number of non-material editorial changes. Pursuant to Rule 485(a)(1) under the Securities Act of 1933, we have designated an effective date of April 30, 2010. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485 (b) filing that will include: (1) text addressing any SEC staff comments; and (2) updated financial statements for the Trust. Pursuant to Rule 485 (d) (2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) be declared effective. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-1955. Sincerely, /s/ Tara R. Buckley Tara R. Buckley Associate Counsel The Vanguard Group, Inc. cc: Mark Cowan, Esquire U.S. Securities & Exchange Commission
